    1    GUTTILLA MURPHY ANDERSON, P.C.
         Dawn M. Maguire (Ariz. No. 20368)
    2    5415 E. High St., Suite 200
         Phoenix, Arizona 85054
    3    Email: dmaguire@gamlaw.com
         Phone: (480) 304-8300
    4    Fax: (480) 304-8301

    5    Attorneys for Chapter 7 Trustee Dina L. Anderson

    6                                UNITED STATES BANKRUPTCY COURT

    7                                          DISTRICT OF ARIZONA

    8     In re:                                             Chapter 7

    9     DAVID W. REMIERES AND                              Case No. 2:19-bk-12898-BKM
          JENNIFER F. REMIERES,
   10                                                        MOTION FOR EXPEDITED HEARING ON
                           Debtors.                          MOTION TO APPROVE SALE OF REAL
   11                                                        PROPERTY FREE AND CLEAR OF LIENS

   12                                                        (Hearing requested prior to August 18, 2020)

   13                                                        Re:     9021 W. Elm Street, Unit 3
                                                                     Phoenix, AZ 85037
   14                                                                Tax Parcel No. 102-83-349

   15              Pursuant to Local Bankruptcy Rule 9013-1(h), Dina L. Anderson, the Chapter 7 Trustee

   16    (“Trustee”) in the David W. Remieres and Jennifer F. Remieres (“Debtors”) bankruptcy estate,

   17    by and through undersigned counsel, hereby requests an Order setting an expedited hearing on

   18    or before August 18, 2020 to consider the Motion to Approve Sale of Real Property Free and

   19    Clear of Liens (“Motion”).

   20    I.        Contact Information for Other Parties

   21              The contact information for the interested parties is set forth as follows and are

   22    incorporated herein by this reference:
                       Dina L. Anderson                                     Edwin Adrian Perez
   23                  Chapter 7 Trustee                                edwin.adrian760@gmail.com
                                                                                   Buyer
   24                Office of the U.S. Trustee
                   230 N. First Avenue, Suite 204
   25                Phoenix, AZ 85003-1706

   26    ///

   27    ///

   28    ///

Case 2:19-bk-12898-BKM               Doc
      \\SERVER03\client\Remieres, David     66Jennifer
                                        W. and     Filed    08/03/20SaleEntered
                                                       F\2826-001\Trustee            08/03/20 10:13:49
                                                                          Documents\397431.docx          Desc
                                      Main Document                Page 1 of 5
                         William E Markov                                      Alex Schulz
    1              HARTLEY MARKOV LAW                                         Christina Harper
                11225 North 28th Drive, Suite B-103                    The Mortgage Law Firm, PC
    2                   Phoenix, AZ 85029
                     bill@hartleymarkov.com                           2999 N. 44th Street, Suite 625
    3                  Attorneys for Debtor                                 Phoenix, AZ 85015
                                                                     Alex.Schulz@mtglawfirm.com
    4                    David W. Remieres                          Christina.Harper@mtglawfirm.com
                        Jennifer R. Remieres                           Attorneys for U.S. Bank, N.A.
    5                     529 York Avenue
                        Pawtucket, RI 02861                               US Bank Home Mortgage
    6                          Debtors                                      4801 Frederica Street
    7                                                                      Owensboro, KY 42301
                         Heena Khatri                                      (Account ending 7416)
                Principal Real Estate Broker                                    Lien Holder
    8      UrbanCiti Realty & Property Management
                     heena@urbanciti.com                                 US Bank Home Mortgage
    9                    Listing Agent                                        PO Box 790415
   10                                                                    St. Louis, MO 63179-0415
                            Stephen Chip                                   (Account ending 7416)
                           Tasha Santora                                        Lien Holder
   11                     Maurice Jackson
                   BK Global Real Estate Services                     Maricopa County Tax Assessor
   12          1095 Broken Sound Pkwy NW Suite 100                   301 West Jefferson St., Suite 100
                     Boca Raton, Florida 33487                           Phoenix, Arizona 85003
   13                    schip@bkginc.com                              County Tax Assessor/Auditor
                       tsantora@bkginc.com
   14                  mjackson@bkginc.com                             AS&A Property Management
   15                                                                   c/o Vista Dos Day H.O.A.
                         Melissa Columbus                                3802 N. 53rd Ave. #140
                      ServiceLink NLS, LLC                                  Phoenix, AZ 85031
   16                1400 Cherrington Parkway
                    Moon Township, PA 15108
   17          melissa.columbus@servicelinkfnf.com
                           Title Company
   18

   19    II.       Facts Showing Existence and Nature of Emergency
   20              1.     On October 9, 2019, the Debtors filed a Voluntary Petition for relief under Chapter
   21    7 of the Bankruptcy Code.
   22              2.     Dina L. Anderson is the duly appointed Chapter 7 Trustee assigned to this case.
   23              3.     On August 3, 2020, the Trustee filed the Motion to Approve Sale of Real Property
   24    Free and Clear of Liens (“Motion”).
   25              4.     The Trustee requires an expedited hearing on the Motion as the Buyer requires the
   26    sale to close by August 24, 2020.
   27              5.     Any additional delay in entering an order approving the Motion could jeopardize
   28    the Property and the sale to the Buyer.
                                                                     -2-
Case 2:19-bk-12898-BKM               Doc
      \\SERVER03\client\Remieres, David     66Jennifer
                                        W. and     Filed    08/03/20SaleEntered
                                                       F\2826-001\Trustee            08/03/20 10:13:49
                                                                          Documents\397431.docx          Desc
                                      Main Document                Page 2 of 5
    1            6.       As such, cause exists for this Court to set an expedited hearing on the Motion.

    2    III.    Notice of Accelerated Hearing

    3            Copies of this motion were mailed, and sent via facsimile and/or e-mail where such

    4    contact information was available, to the Debtors, the Debtors’ Attorney, the Trustee, the United

    5    States Trustee, the Trustee’s court-appointed Realtor, the Buyer, the lender, Attorney for lender,

    6    any other prospective buyers and to any other parties requesting notice in this case.

    7            WHEREFORE, Trustee respectfully requests that this Court set an expedited hearing on

    8    the Motion on or before August 18, 2020.

    9            RESPECTFULLY SUBMITTED: August 3, 2020

   10                                                      GUTTILLA MURPHY ANDERSON, P.C.
   11
                                                           /s/ Dawn M. Maguire #20368
   12                                                      Dawn M. Maguire
                                                           Attorneys for Chapter 7 Trustee
   13

   14    E-FILED on August 3, 2020 with the
         U.S. Bankruptcy Court and copies served
   15    via ECF notice on all parties that have
         appeared in the case.
   16
         COPY mailed and/or emailed the same date to:
   17
         Dina L. Anderson
   18    Chapter 7 Trustee

   19    Office of the U.S. Trustee
         230 N. First Avenue, Suite 204
   20    Phoenix, AZ 85003-1706

   21    William E Markov
         HARTLEY MARKOV LAW
   22    11225 North 28th Drive, Suite B-103
         Phoenix, AZ 85029
   23    bill@hartleymarkov.com
         Attorneys for Debtor
   24
         David W. Remieres
   25    Jennifer R. Remieres
         529 York Avenue
   26    Pawtucket, RI 02861
         Debtors
   27

   28    ///

                                                                     -3-
Case 2:19-bk-12898-BKM               Doc
      \\SERVER03\client\Remieres, David     66Jennifer
                                        W. and     Filed    08/03/20SaleEntered
                                                       F\2826-001\Trustee            08/03/20 10:13:49
                                                                          Documents\397431.docx          Desc
                                      Main Document                Page 3 of 5
    1    Heena Khatri
         Principal Real Estate Broker
    2    UrbanCiti Realty & Property Management
         heena@urbanciti.com
    3    Listing Agent
    4    Stephen Chip
         Tasha Santora
    5    Maurice Jackson
         BK Global Real Estate Services
    6    1095 Broken Sound Pkwy NW Suite 100
         Boca Raton, Florida 33487
    7    schip@bkginc.com
         tsantora@bkginc.com
    8    mjackson@bkginc.com
    9    Melissa Columbus
         ServiceLink NLS, LLC
   10    1400 Cherrington Parkway
         Moon Township, PA 15108
   11    melissa.columbus@servicelinkfnf.com
         Title Company
   12
         Edwin Adrian Perez
   13    edwin.adrian760@gmail.com
         Buyer
   14
         Alex Schulz
   15
         Christina Harper
   16    The Mortgage Law Firm, PC
         2999 N. 44th Street, Suite 625
   17    Phoenix, AZ 85015
         Alex.Schulz@mtglawfirm.com
   18    Christina.Harper@mtglawfirm.com
   19    Attorneys for U.S. Bank, N.A.

   20    US Bank Home Mortgage
         4801 Frederica Street
   21    Owensboro, KY 42301
         (Account ending 7416)
   22    Lien Holder

   23    US Bank Home Mortgage
         PO Box 790415
   24    St. Louis, MO 63179-0415
         (Account ending 7416)
   25    Lien Holder

   26    Maricopa County Tax Assessor
         301 West Jefferson St., Suite 100
   27    Phoenix, Arizona 85003
         County Tax Assessor/Auditor
   28

                                                                     -4-
Case 2:19-bk-12898-BKM               Doc
      \\SERVER03\client\Remieres, David     66Jennifer
                                        W. and     Filed    08/03/20SaleEntered
                                                       F\2826-001\Trustee            08/03/20 10:13:49
                                                                          Documents\397431.docx          Desc
                                      Main Document                Page 4 of 5
    1    AS&A Property Management
         c/o Vista Dos Day H.O.A.
    2    3802 N. 53rd Ave. #140
         Phoenix, AZ 85031
    3
         /s/ Monica J. Baca
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                                     -5-
Case 2:19-bk-12898-BKM               Doc
      \\SERVER03\client\Remieres, David     66Jennifer
                                        W. and     Filed    08/03/20SaleEntered
                                                       F\2826-001\Trustee            08/03/20 10:13:49
                                                                          Documents\397431.docx          Desc
                                      Main Document                Page 5 of 5
